Name: Commission Regulation (EC) No 1024/1999 of 18 May 1999 amending Regulation (EC) No 1595/98 amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT) and laying down specific detailed rules on the partial reimbursement of import duties levied on rice originating in the ACP countries
 Type: Regulation
 Subject Matter: international trade;  economic geography;  executive power and public service;  taxation;  EU finance;  plant product
 Date Published: nan

 Avis juridique important|31999R1024Commission Regulation (EC) No 1024/1999 of 18 May 1999 amending Regulation (EC) No 1595/98 amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT) and laying down specific detailed rules on the partial reimbursement of import duties levied on rice originating in the ACP countries Official Journal L 125 , 19/05/1999 P. 0008 - 0008COMMISSION REGULATION (EC) No 1024/1999of 18 May 1999amending Regulation (EC) No 1595/98 amending Regulation (EC) No 2603/97 laying down the detailed implementing rules for imports of rice originating in the ACP countries or the overseas countries and territories (OCT) and laying down specific detailed rules on the partial reimbursement of import duties levied on rice originating in the ACP countriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/90(1), and in particular Article 30(1) thereof,(1) Whereas Article 2(3) of Commission Regulation (EC) No 1595/98(2) in the second subparagraph under point (c), provides for the presentation of the original of an EUR 1 movement certificate as a proof that the customs authorities of the exporting ACP country have received payment of a complementary export charge;(2) Whereas this conditions has given rise to some administrative difficulties; whereas it is therefore necessary that the proof of payment of the complementary export charge be presented by a certified copy of the EUR 1 movement certificate showing the necessary entries in Box 7;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1In Article 2(3) of Regulation (EC) No 1595/98, the second subparagraph under point (c) is replaced by the following subparagraph: "This proof shall be provided when a copy of the EUR 1 movement certificate certified by the customs authorities of the Member State where the goods were released for free circulation, duly completed by the customs authorities of the exporting ACP country with one of the following entries in Box 7, is presented:Amount in national currency:- Tasa complementaria percibida a la exportaciÃ ³n del arroz- SÃ ¦rafgift, der opkrÃ ¦ves ved eksport af ris- Bei der Ausfuhr von Reis erhobene ergÃ ¤nzende Abgabe- Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ Ã  Ã Ã Ã Ã ¿Ã  Ã µÃ ¹Ã ÃÃ Ã ±Ã Ã ¸Ã µÃ ¯Ã  Ã ºÃ ±Ã Ã ¬ Ã Ã ·Ã ½ Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ® Ã Ã ¿Ã Ã Ã Ã ¶Ã ¹Ã ¿Ã - Complementary charge collected on export of rice- Taxe complÃ ©mentaire perÃ §ue Ã l'exportation du riz- Tassa complementare riscossa all'esportazione del riso- Bij uitvoer van de rijst opgelegde aanvullende heffing- ImposiÃ §Ã £o complementar cobrada na exportaÃ §Ã £o do arroz- Riisin viennin yhteydessÃ ¤ perittÃ ¤vÃ ¤ tÃ ¤ydentÃ ¤vÃ ¤ maksu- SÃ ¤rskild avgift fÃ ¶r risexport.(Signature and official stamp)."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 215, 1.8.1998, p. 12.(2) OJ L 208, 24.7.1998, p. 21.